Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dominique A. Hankins appeals the district court’s order denying his post-judgment motion seeking appointment of counsel and requesting to serve his federal sentence concurrently with his state sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hankins, No. 2:12-cr00182-RBS-LRL-1 (E.D.Va. Dec. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.